Citation Nr: 0601640	
Decision Date: 01/19/06    Archive Date: 01/31/06

DOCKET NO.  00-00 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
October 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, wherein the RO denied service connection 
for post-traumatic stress disorder. 

In April 2005, the Board remanded the veteran's claim to the 
RO for additional development.  On October 3, 2005, the 
undersigned Veterans Law Judge granted the veteran's request 
for a sixty (60) day extension to submit additional evidence 
in support of his appeal.  Thereafter, on November 2, 2005, 
the Board received clinical evidence, submitted by the 
veteran, from the Commonwealth of Virginia, Department of 
Corrections, dating from March 2001 to August 2005.  In a 
December 2005 letter, the Board informed the veteran that he 
had forty five (45) days from the date of the letter to waive 
initial RO consideration of the aforementioned medical 
evidence, and for the Board to proceed with his appeal.  In 
response, in early January 2006, the Board received a letter 
from the veteran, wherein he indicated that he was waiving 
review of the aforementioned medical evidence by the RO.  
Therefore referral to the RO of evidence received directly by 
the Board is not required.  38 C.F.R. § 20.1304 (2005). 


FINDING OF FACT

The weight of the competent evidence is against a finding 
that the appellant developed post-traumatic stress disorder 
(PTSD) as a result of active duty.


CONCLUSION OF LAW

The criteria for establishing service connection for post-
traumatic stress disorder are not met.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107(a) (West 2002); 
38 C.F.R. §§ 3.303, 3.304(f), 4.125(a) (2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VCAA notice must 
inform the claimant of any information and evidence (1) that 
is necessary to substantiate the claim; (2) that VA will seek 
to provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson,19 Vet. App. 103 (2005).

The Board notes that the appellant was apprised of VA's duty 
to notify in correspondence, dated in July 2003, by a 
December 1999 statement of the case and April 2004 and August 
2005 supplemental statement of the cases.  In particular, the 
July 2003 letter informed the appellant that to substantiate 
the claim for service connection the evidence must show a 
current disability that was related to disease or injury 
incurred in or aggravated by military service, or disability 
that has existed continuously from the date of discharge 
until the present.  The letter advised the appellant that VA 
must make reasonable efforts to assist him in getting 
evidence, including medical records, Social Security 
Administration records, or relevant records not held by any 
Federal agencies.  The appellant was told that it was his 
responsibility to submit all records not in the possession of 
a Federal agency, which includes records in his possession.  
Thus, VA RO has satisfied the requirement to notify the 
claimant of which portion of the information and evidence, if 
any, was to be provided by the claimant and which portion, if 
any, would be obtained by VA on behalf of the claimant.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 and 38 
C.F.R. § 3.159(b).  Although the July 2003 notice required by 
the VCAA may not have been provided until after the RO 
adjudicated the appellant's claim in November 1999, "the 
appellant [was] provided the content-complying notice to 
which he [was] entitled."  Pelegrini v. Principi, 18 Vet. 
App. 112, 122 (2004).  Consequently, the Board does not find 
that any late notice under the VCAA requires remand to the 
RO.  Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.

Regarding VA's duty to assist, service medical and personnel 
records, post-service VA and private medical records and 
numerous statements from the veteran are of record.  Taken 
together, the Board is persuaded that there is no reasonable 
possibility that further development would unearth any 
additional evidence helpful to the appellant.  This is 
especially so given that in October 2005, the undersigned 
Veterans Law Judge granted the veteran's request for a sixty 
(60) day extension to submit additional evidence in support 
of his appeal.  Thereafter, in early November 2005, the 
veteran submitted clinical records from the Commonwealth of 
Virginia, Department of Corrections, dating from March 2001 
to August 2005, in support of his claim.  Consequently, given 
the standard of the new regulation, the Board finds that VA 
did not have a duty to assist that was unmet.  

II.  Service Connection Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2005).  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  See 38 C.F.R. § 3.303(b).

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such have 
resulted in a disability.  See 38 U.S.C.A. 
§§ 1110, 1131.  Hence, in the absence of proof of a present 
disability, service connection may not be awarded.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The 
United States Court of Appeals for Veterans Claims has held 
that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred. 
38 C.F.R. §§  3.304(f), 4.125 (2005).

III.  Factual Background

The veteran contends, in essence, that he has PTSD as result 
of learning of a helicopter crash during service in July 
1975, in which five people died, one of whom was his roommate 
and best friend in service, "Charles Walker."  He asserts, 
in essence, that his friend was on the helicopter because he 
had been grounded, that afterward his major said, in front of 
his unit, that he should have been the one to have died.  
Since that time, the veteran has had feelings of guilt over 
his friend's death. 

Service personnel department records reflects that the 
veteran served in the United States Army from September 1974 
to October 1975.  His military occupational specialty was an 
aircraft mechanic and repairman.  He was awarded the Marksman 
M16 Medal and Aircraft Crewman Badge.  In September 1975, the 
veteran was found drunk on duty in Germany, was docked pay 
and his rank was reduced to private.  In late September 1975, 
the veteran was recommended for separation under the 
provisions of AR 635-200 because of apathy, poor attitude and 
an inability to adapt to military life. 
Service medical records are entirely devoid of any subjective 
complaints or clinical findings referable to PTSD.  A 
September 1975 discharge examination report reflects that the 
veteran was found psychiatrically "normal."  At that time, 
a mental status evaluation was essentially "normal."  On a 
Report of Medical History, dated in September 1975, the 
veteran denied having any frequent trouble sleeping, 
depression or excessive worry, loss of memory or amnesia, or 
nervous trouble of any sort.

Post-service VA and private treatment records, dating from 
May 1977 to July 1999, are of record.  A May 1977 VA 
hospitalization report reflects that the veteran was admitted 
for opiate dependency.  VA outpatient reports, dating from 
1991 to 1996, reflect that the veteran was seen for alcohol 
dependence and other un-related disorders. A July 1999 
report, submitted by S. A. R., M.D. of the Fauquier Family 
Guidance Services, reflects that when the veteran was seen in 
the clinic in April 1996, he was diagnosed with substance 
abuse and PTSD.  Dr. R. related that the veteran's chart had 
been interned in the archival files and that it would be 
difficult to obtain. 

In a July 1999 letter, A. J. J., Psychologist at the 
Mecklenburg Correctional Center, reported that while the 
veteran was incarcerated at the aforementioned facility from 
October 1998 to June 1999, he received counseling and 
psychotropic medications; however, a diagnosis of PTSD was 
not confirmed. 

A November 2004 Casualty Report reflect that on July 25,1975, 
Walker Charles Sullivan and four other servicemen were killed 
during an aircraft casualty in West Germany. 

Clinical records from the Commonwealth of Virginia, 
Department of Corrections, dating from March 2001 to August 
2005, reflect that the veteran continued to seek treatment 
for depression.  In June 2001, a diagnosis of major 
depressive disorder was entered in June 2001.  In April 2005, 
the examiner noted that the veteran did not display any 
symptoms of anxiety or depression.  In August 2005, he was 
found to have been stable.  

IV.  Analysis

In this case, the Board finds that the preponderance of the 
evidence is against the claim for service connection for 
PTSD.  In support of the foregoing conclusion, a review of 
the appellant's claims file does not reveal any service 
medical notation of PTSD.  The Board observes that in a July 
1999 report, a private practitioner indicated that in April 
1996, the veteran received a diagnosis of PTSD from a family 
guidance clinic (see July 1999 report, submitted by S. A. R., 
M.D.)  However, the Board notes that the private practitioner 
in July 1999 did not link the appellant's diagnosis of PTSD 
in April 1996 to any specific in-service stressor claimed by 
him.  In addition, there are no subsequent treatment records, 
private or VA, which reflect that the veteran currently has a 
diagnosis of PTSD based upon a verified in-service stressor.  
Indeed, a July 1999 report, submitted by A. J. J., Psy., 
reflects that during the veteran's incarceration at the 
Mecklenburg Correction Center from October 1998 to June 1999, 
a diagnosis of PTSD was not confirmed.  

Discounting the July 1999 medical evidence indicating that 
the veteran was diagnosed with PTSD in April 1996, this 
leaves only the veteran's unsubstantiated lay testimony that 
he developed PTSD as a result of learning about the death of 
his roommate in a helicopter crash in July 1975.  However, as 
the record does not reflect that the appellant possesses a 
recognized degree of medical knowledge, his own opinions on 
medical diagnoses or causation with respect to his PTSD are 
not competent.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, 
the Board cannot assign any weight to the veteran's lay 
assertion of PTSD.  Accordingly, the Board determines that 
the preponderance of the evidence is against the claim for 
service connection for PTSD.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for PTSD.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2005).  


ORDER

Service connection for PTSD is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


